DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Applicants Response to Non-Final Office Action
Applicants response dated 03 August 2021 to the Non-Final Office Action dated 11 June 2021 is acknowledged.  
Amended claims, dated 03 August 2021 have been entered into the record.

Examiner’s Response to Amendment
The present amendment puts the application into condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 4-5 were indicated as allowable in the previous office action.
The only issue raised was a non-prior-art rejection of independent claims 2-3 over a missing definition of a variable claim element.  Applicant’s amendment adds an appropriate definition for the element, as suggested by the Examiner on pages 3-4 of the previous office action, in order to clearly overcome the rejection.
The previous office action at pages 4-8 described the closest prior art and the non-obvious differences of the claimed subject matter therefrom.  


Conclusion
	Claims 1-5 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625